Citation Nr: 0521264	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1944 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for a right hip 
disability.  The veteran was scheduled for an August 2004 
Board hearing at the RO, but did not appear.

On September 30, 2004, the Board found that good or 
sufficient cause was shown under the provisions of 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) for this appeal 
to be advanced on the Board's docket. 

The Board remanded this case in October 2004 for additional 
development, which subsequently was accomplished.  Thus, this 
case is properly before the Board.


FINDING OF FACT

The competent medical evidence of record does not show a 
present hip disability as a result of an in-service right hip 
injury.


CONCLUSION OF LAW

The in-service right hip injury did not result in a 
disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a July 2001 VA letter, prior to 
the February 2002 rating decision.  The veteran was notified 
of the evidence necessary to substantiate a claim of service 
connection for a right hip disability.  The RO also notified 
the veteran of the responsibilities of VA and the veteran in 
developing the record.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, and would 
determine whether any additional information was needed to 
process his claim.  The RO notified the veteran of his 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for him.  The RO 
also requested the veteran to advise VA of any other evidence 
he considered relevant to his claim for service connection 
for a right hip disability, so that VA could help by getting 
that evidence.  The Ro advised the veteran to submit any 
evidence in his possession as well.  The RO notified the 
veteran again in October 2004.

In a February 2002 rating decision, the May 2003 statement of 
the case, and the June 2005 supplemental statement of the 
case, the RO notified the veteran of the laws and regulations 
pertaining to service connection and provided a detailed 
explanation why service connection was not warranted for a 
right hip disability under the applicable laws and 
regulations based on the evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records and VA medical records dated from June 2001 to 
November 2002.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in March 2005, and 
the examiner rendered a considered medical opinion regarding 
the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran filed a service connection claim for a right hip 
disability in June 2001.  He submitted a statement in July 
2003 that he injured his right hip in service in Germany 
after volunteering to be the radio man.  He stated that he 
was in a "dead run" at night when he fell into a foxhole 
and lost consciousness for hours.  He indicated that after he 
was revived, he was told that his right foot had wedged 
between his left shoulder and pack radio, and that he had 
badly broken his pelvic socket.  In sum, the veteran contends 
that he has a present right hip disability due to his in-
service injury, thus entitling him to disability 
compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The service medical records do not show any treatment for a 
right hip injury.  A June 1946 discharge examination report 
does not show any findings related to his right hip.  The 
report shows relaxation of ligaments in the right knee with a 
negative x-ray, and a dislocated right knee in July 1945 with 
no hospitalization.  A June 1946 separation record shows that 
the veteran served in France and Germany in the Armored Units 
and was responsible for installation and maintenance of radio 
and wire communications of a light tank company.  The 
Enlisted Record and Report of Separation shows the veteran 
served in the Central Europe Campaign as a Communications 
Chief, and earned an African Middle Eastern Campaign Medal 
with one Bronze Star.

Although there is no official record of an in-service hip 
injury or conclusive evidence of combat exposure, based on 
the veteran's personnel records in this case, the Board 
accepts his personal account of his in-service injury as 
satisfactory lay evidence.  See  38 C.F.R. § 3.304(d).

The medical evidence of record, however, does not show a 
present hip disability.

VA clinical notes dated in June 2001 and November 2001 show 
chronic hip pain secondary to right hip fracture the veteran 
received while in service and from re-injury from two falls.
 
VA medical records dated from May 2002 to November 2002 show 
complaints of right hip pain.  Additionally, a May 2002 VA 
addendum record notes that the veteran ambulates with a limp.

A March 2005 VA medical record shows the veteran's reports 
that before his discharge while stationed in Fort Sam 
Houston, Texas, he had x-rays of his right hip and was told 
that 20 to 25 percent of the head of the femur was broken 
away from the socket.  He stated that since discharge, he has 
had pain in his right hip for the last three to four years, 
averaging a 3-4/10 and increasing to 10/10 during flare-ups.  
On physical examination of the hips, the examiner found no 
use of ambulatory aids, no erythema, ecchymosis, atrophy, 
swelling, or scars or deformities in the hips.  He also 
reported no pelvic tilting, scoliosis, muscle wasting, or 
rotational deformities.  There also was no leg length 
disparity or tenderness to palpation over the head of the 
right femur and trochanter.  The examiner found that range of 
motion of the hips was not limited by pain, weakness, 
fatigue, lack of endurance, gross incoordination, 
awkward/excess motion or easy/early fatigability.  He also 
found no atrophy or ankylosis in the hips or proximal legs.  
The x-ray findings showed that osseous structures were 
unremarkable, with no evidence of fracture, dislocation, or 
subluxation.  The pubic symphysis, sacroiliac, and hip joints 
were within normal limits.  The soft tissue structures were 
unremarkable.  The impression was no evidence of significant 
degenerative disease or acute osseous injury of the pelvis or 
hips.  The examiner found that the veteran's physical 
examination of his right hip did not demonstrate any 
functional disabilities and that his radiologic exam showed 
"no evidence of significant degenerative disease or acute 
osseous injury of the pelvis or hips."  In sum, he found 
that, as there was no right hip disability, it could not be 
related to service, including his service-connected right 
knee disability.

Although the record shows satisfactory lay evidence of an in-
service right hip injury and subjective complaints of chronic 
right hip pain and limping, service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  The Court has held 
that a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The Board notes the veteran's argument that he has a current 
disability as a result of his right hip injury in service.  
This determination, however, is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which shows that 
the veteran does not have a current hip disability related to 
his in-service hip injury.  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). 

Thus, the claim of service connection for a right hip 
disability is denied.  38 C.F.R. §§ 3.303, 3.310(a).  In 
making this decision, the Board has considered the benefit-
of-the-doubt-doctrine, but it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right hip disability 
is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


